Citation Nr: 0206737	
Decision Date: 06/24/02    Archive Date: 07/03/02

DOCKET NO.  99-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
right knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey that denied service connection for a right 
knee disorder.

The Board notes that the veteran's substantive appeal 
requested a Central Office Hearing.  Although he was notified 
of the time, date, and location of the hearing, he failed to 
appeal.  There is no evidence of record to show the veteran 
wished to reschedule the hearing.

Although the RO has developed the issue on appeal as though 
it was an original claim for service connection, the Board 
finds that this treatment of the veteran's claims is not 
entirely appropriate.  The records show that the RO denied 
the claim of entitlement to service connection for residuals 
of a right leg injury by a decision entered in February 1969.  
Although the veteran was given written notification of this 
determination that same month, a timely appeal was not 
thereafter received.  The rating decision, therefore, became 
final.  See 38 U.S.C.A. § 7105 (West 1991).  As a result, the 
veteran's current claim for entitlement to service connection 
for a right knee disorder must be considered a petition to 
reopen a prior final decision.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156 (2001).  Consequently, the issue on appeal has been 
restated as set forth on the first page of this decision.  


FINDINGS OF FACT

1.  Service connection for residuals of a right leg injury 
was denied in a February 1969 rating decision; the veteran 
did not appeal the denial.

2.  Evidence received since the February 1969 RO decision 
includes evidence that is relevant and probative to the issue 
at hand, and is so significant it must be considered in order 
to fairly decide the merits of the claim.

3.  Osteoarthritis of the right knee is related to service.


CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1969 RO rating 
decision is new and material, and the veteran's claim is 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§§ 3.156 (2001). 

2.  Osteoarthritis of the right knee was incurred during 
military service.  38 U.S.C.A. §§ 1101, 1110, 1131, 5102, 
5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§§ 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (codified at 38 U.S.C.A. § 5100 et. 
seq. (West Supp 2001)).  This liberalizing law is applicable 
to this appeal.  See Karnas v. Derwinski, 1 Vet. App. 308, 
312-13 (1991).  To implement the provisions of the law, the 
VA promulgated regulations published at 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a)).  The Act and implementing 
regulations essentially provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  

With respect to claims requiring new and material evidence 
the VCAA states that, "[n]othing in this section shall be 
construed to require the Secretary to reopen a claim that has 
been disallowed except when new and material evidence is 
presented."38 U.S.C.A. § 5103A(f) (West Supp. 2001).

The Board is aware that the regulation pertaining to the 
definition of new and material has been amended.  66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.156(a)); however, the revised regulation is 
only applicable to claims filed on or after August 29, 2001.  
Since the claim on appeal was filed prior to that date, the 
Board will be decide the claim under the prior version of the 
regulation.

New and Material

The veteran's initial claim for entitlement to service 
connection for residuals of a right leg injury was denied in 
February 1969 on the basis that he failed to appear for a VA 
examination.  Although he was give written notification of 
the denial that same month, a timely appeal was not 
thereafter filed; therefore, the rating decision became 
final.

The Board, in the first instance, must rule on the matter of 
reopening a claim.  The Board has jurisdictional 
responsibility to consider whether it is proper for a claim 
to be reopened.  Jackson v. Principi , 265 F.3d 1366 at 1369 
(Fed. Cir. 2001) and Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).

In order to reopen a finally disallowed claim, new and 
material evidence must be submitted since the last final 
disallowance of the claim, which in this case is the February 
1969 rating decision.  38 U.S.C.A. § 5108; Manio v. 
Derwinski, 1 Vet. App. 140 (1990); Evans v. Brown, 9 Vet. 
App. 273 (1996).

Applicable law provides that a claim, which is the subject of 
a prior final decision, may be reopened upon presentation of 
new and material evidence.  38 U.S.C.A. § 5108.  The analysis 
to be applied when a claim to reopen is presented begins with 
a determination whether there is evidence not previously 
submitted, which bears directly and substantially upon the 
specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with the evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence considered at the time of the February 1969 rating 
decision consisted of service medical records that show that 
in February 1968 the veteran had a right leg injury that 
resulted in a torn lateral collateral right knee.  He wore a 
cast for three weeks followed by a knee brace for two weeks.  
A follow-up note in March 1968 indicated that there had been 
much improvement.

Upon consideration of the evidence, the veteran's claim was 
denied due to the fact that he failed to appear for his VA 
examination.

Evidence received since February 1969 consisted of private 
medical records from Lawrence I. Livingston, M.D., dated from 
January 1995 to December 1996 that noted osteoarthritis of 
the right knee and a number of work-related right knee 
injuries including injuries in December 1994 and July 1996; 
an undated prescription for a knee brace from John E. 
Vallely, M.D.; a worker's compensation examination report 
from Dr. Weinberg dated in May 1973 that indicated that after 
the veteran recovered from a right knee injury in service, he 
remained symptom free until a recent injury; January 1999 and 
August 2000 VA examination reports that included a diagnosis 
of osteoarthritis of the right knee; and, a July 2001 opinion 
from a VA physician.

Upon consideration of this evidence, the Board finds that new 
and material evidence has been submitted to reopen the 
veteran's claim of entitlement to service connection for a 
right knee disorder.  Specifically, opinions offered in 
August 2000 and July 2001 by VA physicians indicated that a 
nexus existed between service and the osteoarthritis of the 
right knee.  Since these opinions are not cumulative or 
duplicative of evidence considered at the time of the 
February 1969 rating decision and bear directly and 
substantially upon the specific matter under consideration, 
they must be considered in order to fairly decide the claim 
on the merits.

For this reason stated above, the Board finds that there is 
new and material evidence to reopen the claim.  38 C.F.R. § 
3.156(a).  Accordingly, the claim is reopened.  38 U.S.C.A. § 
5108.

Service Connection

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 2001).  
If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes. 38 C.F.R. § 3.303(b) 
(2001).  However, continuity of symptoms is required where 
the condition in service is not, in fact, chronic or where 
diagnosis of chronicity may be legitimately questioned. 38 
C.F.R. § 3.303(b) (2001).

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303(d) (2001).  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Moreover, the Board notes that service connection may also be 
established for a current disability on the basis of a 
"presumption" under the law that certain chronic diseases 
manifesting themselves to a certain degree within a certain 
time after service must have had their onset in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2001). 

After consideration of all of the evidence, the Board finds 
that there is sufficient evidence to warrant service 
connection for a right knee disorder.

The medical evidence shows that the veteran had a right knee 
injury in service and that he currently has osteoarthritis of 
the right knee.  In an August 2000 VA examination report, the 
physician opined that the present right knee disorder was 
due, in part, to military service.  The claims file was 
reviewed by a VA physician in July 2001 who opined that, for 
the past 27 years, the disability had been a combination of 
all of the veteran's injuries.  It was impossible to 
apportion the degree of osteoarthritis at any time, but that 
it appeared reasonable to say that the great majority of the 
veteran's disability was work related.  

Since service connection only requires that there be a 
relationship between a current disability and an injury or 
disease in service, that fact that other injuries occurred 
after service and played a part in the current disorder does 
not invalidate any relationship found between the disorder 
and service.  In view of the foregoing, the preponderance of 
the evidence is in favor of service connection for 
osteoarthritis of the right knee. 


ORDER

Service connection for osteoarthritis of the right knee is 
granted.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

